WOODS, Circuit Judge
(concurring). Excepting the portions touching unfair competition, I concur fully with the foregoing opinion. The supposed duty to protect children from imposition seems to me more imaginary than real. There is no proof or strong probability that imposition has been practiced, or to any considerable extent could be. The books are sold as secondhand, and for a reduced price. Once opened, it is in most instances evident that they are not new, and any attempt to sell them as new could rarely succeed; not so often, I think, as to justify interference by injunction. The proposition that the American Book Company should not be held out to the-world as responsible for the rebinding or re-covering of the books has. more force, and, though danger in that direction seems to me exaggerated, and probably avoidable without the aid. of the courts, I consent to a decree that there shall be stamped on the cover of each book a statement showing that it had been “rebound,” and by whom. If anything were needed outside of the book itself to sho.w it to be secondhand, the word “rebound” I think enough.
The order appealed from is reversed, and the cause is remanded to the court below for further proceedings not inconsistent with' this opinion.